DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 5/16/2022. Claims 17-34 are pending in the application. 

Claim Analysis
2.	Summary of Claim 17:
A bitumen/polymer composition comprising:

bitumen, 

at least one elastomer, and

at least one olefinic polymer adjuvant functionalized by at least one epoxy group, 

wherein the elastomer is a heat-crosslinkable block copolymer of formula S-B- S, in which each S independently represents a block based on monovinylaromatic hydrocarbon monomers and B represents a block based on butadiene monomers, in which the S blocks represent, together, at least 15 mol% of the total number of moles of the heat- crosslinkable block copolymer, said heat-crosslinkable block copolymer has a weight-average molecular weight ranging from 40 000 to 500 000 g.mol-1 and exhibits a content of vinyl groups of greater than or equal to 20 mol%, with respect to the total number of moles of the heat-crosslinkable block copolymer, 

wherein the olefinic polymer adjuvant functionalized by at least one epoxy group is chosen from random terpolymers of ethylene, of a monomer A chosen from C1 to C3 alkyl acrylates or methacrylates and of a monomer B chosen from glycidyl acrylate and glycidyl methacrylate, comprising from 0.5% to 40% by weight of motifs resulting from the monomer A and from 0.5% to 15% by weight of motifs resulting from the monomer B, the remainder being formed of motifs resulting from ethylene, and

wherein the bitumen/polymer composition comprises less than 6 ppm of sulfur-containing crosslinking agent.

 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	Claims 17-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ruot et al. (WO 2017/046523 A1; US PG Pub 2018/0244920 A1 used as English Translation).
	Regarding claims 17-20, 23-29, Ruot et al. (‘920) teach thermally crosslinkable bitumen/polymer compositions comprising bitumen, at least one elastomer, and at least one olefinic polymer adjuvant functionalized by at least glycidyl groups, wherein the elastomer is selected from thermally crosslinkable block copolymers of formula S-B1-B2 (claim 14), wherein in a preferred embodiment, the elastomer (E1) is a SBS block copolymer ([0093]) such as Kraton D1102 [0192] which is the same SBS block copolymer used in the instant application (p.27, [174] of the instant specification) and the polymer adjuvant is an olefinic polymer selected from terpolymers of ethylene, a monomer selected from C1 to C6 alkyl acrylates and a monomer B selected from glycidyl acrylate and glycidyl methacrylate [0039] wherein the terpolymers of ethylene have from 0.5% to 40% by weight of units resulting from the monomer A and from 0.5% to 15% by weight of units resulting from the monomer B, the remainder being formed of units resulting from the ethylene [0036].  
Ruot et al. and the claims differ in that Ruot et al. do not teach the exact same range of alkyl acrylates in the polymer adjuvant as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Ruot et al. (C1 to C6) overlap the instantly claimed range (C1 to C3 alkyl acrylates) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05. 
Ruot et al. are silent regarding the amount of sulfur containing crosslinking agent.
	However, Ruot et al. teach thermally crosslinkable bitumen/polymer compositions wherein the composition is crosslinked thermally instead of chemically which is the same thermally crosslinkable bitumen/polymer composition as required by the instant claim as set forth in the rejection above. As such, the amount of sulfur containing crosslinking agent in the thermally crosslinkable/bitumen polymer composition of Ruot is expected to be the same amount of sulfur containing crosslinking agent as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
 	Regarding claim 21, Ruot et al. (‘920) teach the composition comprises the elastomer in an amount of 0.5 to 15 wt% (claim 20) thereby reading on the claimed range of 0.5% to 20%.
	Regarding claim 22, Ruot et al. (‘920) teach the composition comprises the olefinic polymer adjuvant functionalized by at least one epoxy group in an amount of 0.05% to 2.5% by weight (claim 21) thereby reading on the claimed range of 0.05% to 2.5%. 
	Regarding claims 30 and 31, Ruot et al. (‘920) teach the ingredients are brought to 100-200 C [0154], particularly 160-200 C  thereby reading on the claimed range.
	Regarding claim 32, Ruot et al. (‘920) teach a heat-crosslinked bitumen/polymer composition (Abstract).
	Regarding claims 33-34, Ruot et al. (‘920) teach the composition comprising additional fillers such as asphalt and aggregates (claims 27 and 28).   


	Response to Arguments
5.	Applicant’s arguments, see p. 1-2, filed 5/16/2022, with respect to the rejection of claims 17-34 under 35 USC 102 over Ruot 920 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground of rejection is made under 35 USC 103 over Ruot 920.
Applicant’s arguments, see p. 2-4, filed 5/16/2022, with respect to the rejection of claims 17-23 and 30-34 under 35 USC 103 over Ruot 210 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763